NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 ANTHONY D. NATTY,                               No. 14-55561

                  Plaintiff-Appellant,           D.C. No. 2:11-cv-10147-FMO-CW

   v.
                                                 MEMORANDUM**
 MEGAN J. BRENNAN*, Postmaster
 General, United States Postal Service,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                           Submitted January 18, 2017***

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Anthony D. Natty appeals pro se from the district court’s summary judgment

in his employment action alleging discrimination under Title VII. We have

        *
            Megan J. Brennan has been substituted for her predecessor, Patrick R.
Donahoe, as Postmaster General under Fed. R. App. P. 43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Leong v. Potter, 347
F.3d 1117, 1123 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on Natty’s race,

color, and national origin discrimination claims because Natty failed to raise a

genuine dispute of material fact as to whether similarly situated individuals outside

of his protected class were treated more favorably and whether defendant’s

legitimate, nondiscriminatory reasons for his termination were pretextual. See id.

at 1124 (rejecting plaintiff’s discrimination claim because he failed to establish that

similarly situated employees were treated more favorably); Aragon v. Republic

Silver State Disposal Inc., 292 F.3d 654, 658-59, 61-64 (9th Cir. 2002) (setting

forth the burden-shifting framework applied to Title VII employment

discrimination claims, and requiring a plaintiff to present substantial and specific

evidence demonstrating that defendant’s actions were pretext for discrimination).

      The district court did not err in dismissing as unexhausted Natty’s disability,

retaliation, and hostile work environment claims. See B.K.B. v. Maui Police Dep’t,

276 F.3d 1091, 1099 (9th Cir. 2002).

      The district court did not abuse its discretion in ruling on defendant’s

summary judgment motion prior to the completion of all outstanding discovery

                                          2                                      14-55561
requests because Natty had not requested any further, discoverable evidence that

would have changed the outcome of the order granting summary judgment. See

United States v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir. 2002)

(setting forth standard of review).

      We do not consider any arguments or claims that Natty did not present to the

district court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a

general rule, we will not consider arguments that are raised for the first time on

appeal.”).

      We reject as unsupported by the record Natty’s contentions that the district

court exhibited bias.

      AFFIRMED.




                                          3                                    14-55561